Citation Nr: 1133492	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





INTRODUCTION

The appellant served in the US Air Force from September 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  In September 2010, the appellant proffered testimony before the undersigned Veterans Law Judge; a transcript was prepared and has been included in the claims folder for review.  Following a review of the record, the Board, in October 2010, remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical information and data.  The claim has since been returned to the Board for review.  


FINDINGS OF FACT

The appellant has, at most, Level XI hearing loss in the left ear and Level II hearing loss in the right ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.104, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Before proceeding with an analysis of the merits, the Board must examine whether the requirements under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

The record reflects that the appellant has been informed of the evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  The RO informed the appellant of this information via a letter that was sent to him in December 2008.  The VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his claim involving an increased rating.  In addition, the letter issued in December 2008 explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated there at, and those other records that the VA was made aware thereof.  Given the foregoing, the Board finds that the RO has complied with the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that over the course of this appeal, the appellant has undergone two VA examinations with respect to his bilateral hearing loss.  The results of those examinations have been included in the claims folder for review.  The reports included the results of the examinations, including audiological testing, and provided sufficient information to allow the Board to render an informed determination.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Although the appellant has not asserted that the most recent VA examination inadequately reflected the appellant's hearing loss, the Board would add the following.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that audiometric testing in sound controlled rooms are adequate testing grounds for rating purposes.  As such, the Board finds that the VA examination result contained in the claims folder is adequate for rating purposes.  The appellant nor his representative has offered no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results; nor has he offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.  Thus, no additional action in this regard is warranted.  See Martinak (noting that even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination).

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  In this instance, the appellant did provide testimony before the Board.  During that hearing, the appellant talked about his military service and the exposure to noise he suffered from while on active duty.  He further spoke about how his lack of hearing has affected him and those around him.  The appellant's spouse also spoke about having to turn up visual appliances so that her husband could hear the audio tracks, and that she would reduce the audio output to normal levels when her husband was out of the room.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered statements in support of his claim.  Accordingly, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Upon reviewing the development since October 2010, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's bilateral hearing loss claim.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's hearing loss, and it has done so.  Specifically, the AMC was asked to obtain an examination of the appellant along with an opinion concerning how his hearing loss affects his daily activities.  The results of that request have been included in the claims folder for review.  The results were returned to the AMC which, in turn, issued a Supplemental Statement of the Case in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

The appellant has come before the VA asking that his bilateral hearing loss condition be assigned a disability rating in excess of 10 percent.  He believes that the symptoms and manifestations produced by this condition entitle him to a higher rating.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2010) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 (2007). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  In that regard, the appellant asserts that he has no hearing in his left ear and extreme hearing loss on the right.  

The RO granted service connection for bilateral hearing loss by way of a June 2006 rating decision and assigned a noncompensable evaluation, effective January 18, 2006.  The Veteran was notified of the decision and his appellate rights and did not file an appeal.  The Veteran filed a claim for an increased rating in November 2008.  The RO, by way of the January 2009 rating decision, increased the rating from noncompensable to 10 percent disabling effective November 25, 2008.  The Veteran appealed that determination.  In this instance, the Board must consider whether a higher rating may be awarded for the appellant's bilateral hearing loss.  

The record shows that the appellant sought assistance through the Primary Care Clinic of the Mountain Home VA Medical Center (VAMC) in September 2008.  In seeing an examiner, the appellant complained of a sudden decrease in hearing in the left ear.  Upon examination of the ear, wax was found.  Speech recognition for the left ear was zero percent at 90 dB HL, and 88 percent at 84 dB HL for the right ear.  Exact readings of hearing loss for each ear were not reported on the written consultation sheet.  However, upon completion of the exam, bilateral hearing loss was diagnosed and he was recommended for a hearing loss appliance.  

Of record is a VA Form 10-72 (5211), Audiological Consultation, dated September 2008.  This form contained four graphs and along with numerous boxes with headings and numerical values.  On the form, the following approximate values for air conduction measurements, were provided:  




HERTZ


1000
2000
3000
4000
RIGHT
20
15
45
55
LEFT
65
60
n/a
85

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of zero percent in the left ear.  The audiological consultation report specifically indicated that the NU No. 6 in Quiet speech discrimination test was used rather than the Maryland CNC as is required by 38 C.F.R. § 4.85(a).  In light of this and as test results were not reported at 3000 Hertz on the left side, these results cannot be used for rating purposes.  

The appellant saw a contract physician in conjunction with an otolaryngology consultation in October 2008.  Upon completion, the appellant was diagnosed as suffering from bilateral sensorineural hearing loss.  The examiner noted the following findings and observations:

	. . . There are no auricular deformities or lesions.  No ear canal inflammation or lesions.  No excess cerumen.  Tympanic membranes are intact and not retracted, dull or bulging.  No apparent middle ear effusion or inflammation. . . .

Another audiological note is from November 2008.  The VA report note indicated that the appellant had zero percent word recognition ability in the left ear and that any hearing appliance prescribed would not assist with word understanding.  

On the authorized audiological evaluation in January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
30
55
65
LEFT
70
65
85
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 12 percent in the left ear.  The average pure tone thresholds, in decibels, for the right ear was 45 and for the left ear 75.

Upon completion of the above examination, the examiner diagnosed the appellant with bilateral sensorineural hearing loss and tinnitus.  The examiner further stated, but did not provide explanation, that the hearing loss disability had significant effects on occupation but there were no effects on "usual daily activities".  

In the notice of disagreement, the Veteran reported that he had difficulty hearing on the phone and in public.  

A second audiological examination was performed in December 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
40
35
55
65
LEFT
90
90
105+
105+

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 0 percent in the left ear.  The average pure tone thresholds, in decibels, for the right ear was 48.75 and for the left ear 97.5.

Bilateral hearing loss was once again diagnosed.  The examiner further indicated that the disability had "significant effects" on occupation due to hearing difficulty but had no effects on "usual daily activities."  

To evaluate the degree of disability from defective hearing, the VA Schedule for Rating Disabilities (Rating Schedule) establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100; Table VI (2010).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2010).  Table VII was amended in that hearing loss is now rated under a single code, that of Diagnostic Code 6100, regardless of the percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating Schedule, the appellant's hearing loss results in the following designations:

Test Results
Right Ear
Left Ear
Numeric Percentage Designation Using Table VII
January 2009
Level I
Level XI
10 percent
December 2010
Level II
Level XI
10 percent

38 C.F.R. § 4.85, Table VII (2010).

The regulations also provide for evaluating claimants with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 (2010) because the speech discrimination test may not reflect the severity of communicative functioning that these service members experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The provision applicable to this case, 38 C.F.R. § 4.86(a), indicates that if pure tone thresholds in any four frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  See 64 Fed. Reg. 25209 (May 11, 1999).  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  Id.  Each ear will be evaluated separately.  

In this instance each of the pure tone thresholds in the left ear is above 55; thus, the appellant's left ear hearing loss meets the definition of an "exceptional pattern of hearing impairment" pursuant to 38 C.F.R. § 4.86.  The right ear does not meet the minimum requirements.  In cases such as this, the Roman numeral designation of hearing impairment is determined from either Table VI or Table VIa, whichever results in the higher numeral.  See chart below.

Test Results
Right Ear
Left Ear
Numeric Percentage Designation Using Table VII
January 2009
Level I
Level XI
10 percent
December 2010
Level II
Level XI
10 percent

In this case, the use of Table VIa does not result in a higher numerical value and when applied to Table VII, the results remain at 10 percent disabling.  

The second provision, that of 38 C.F.R. § 4.86(b) (2010), indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Id.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  This provision does not apply because the veteran has not been measured to have hearing loss of 30 decibels or less at 1000 Hertz along with 70 decibels or more at 2000 Hertz.  The amended regulations changed the title of Table VIa from "Average Puretone Decibel Loss" to "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

The Board is certainly cognizant of the appellant's argument to the effect that his hearing loss should be assigned an evaluation in excess of 10 percent for the whole period of time that is covered by the claim.  The lay statements that he has difficulty hearing in various situations are competent, credible and probative.  However, the most probative evidence is the audiological testing that was completed by VA, as it provides information concerning whether the Veteran is entitled to a higher evaluation pursuant to the Rating Schedule.  The Board is bound in its decisions by applicable provisions of law and regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.5 (2010).  In addition, the Court has explained that the assignment of disability ratings for hearing impairment is derived from a mechanical application of the Rating Schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In this case, the mandated mechanical application of the Rating Schedule to the numeric designations assigned based on the reported audiometric evaluation does not warrant an evaluation more than previously assigned by the RO.  Accordingly, the Board concludes that an evaluation in excess of 10 percent is not supported by the record and an increased evaluation is not warranted for any period of time that is covered by this claim.  

In reaching this decision, the appellant's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the appellant with respect to his hearing loss disability.  The findings on the multiple examinations of record are consistent with his assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of an evaluation in excess of 10 percent in this case.  As stated above, the Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  Although unfortunate, the numeric designations in this case correlate to no higher than a 10 percent disability rating.

In determining whether a higher schedular rating is warranted for a disease or disability, VA must determine whether the evidence supports the appellant's claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Board sympathizes with the appellant's difficulties due to his hearing loss, once again, the Board is constrained to abide by VA regulations.  In light of the above, the Board finds that the evidence is against his claim.

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  The Veteran testified that he cannot hear on the left side and that he cannot tell from what direction a noise is coming.  On one occasion, he stepped in front of a truck because he could not tell where the truck was coming from.  He played the TV loud and had difficulty hearing over the telephone, in social settings and at church.  His wife testified that he sometimes did not seem to hear her.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's hearing loss with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  The Veteran and his wife have competently, credibly and probatively reported that he has difficulty hearing.  However, the rating criteria, including 38 C.F.R. § 4.86, contemplate such difficulty hearing.  

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2010) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


